Citation Nr: 0836198	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  05-40 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to a rating in excess of 20 percent for a low 
back disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1966 to October 1968.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2004 rating decision by the Los Angeles, California 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for the low back disability.  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any action on his part is required.  


REMAND

The veteran's most recent VA examination to evaluate his 
service-connected low back disability was in September 2004.  
Private treatment records show that in June 2005 he underwent 
surgery for the low back disability; the RO has assigned a 
temporary total (convalescence) rating for a period of time 
following that surgery.  In his substantive appeal the 
veteran claimed, in essence, that his low back disability has 
been steadily increasing in severity since he was last 
examined by VA.  Clearly, the disability picture regarding 
the back disability is incomplete, and a contemporaneous 
examination is necessary.  

Additionally, it appears that pertinent treatment records are 
outstanding.  The veteran had submitted an authorization for 
release of pertinent records from Loma Linda University 
Health Care.  In January 2006, he was advised by the RO that 
the authorization was invalid because it did not contain his 
signature.  He then submitted a properly completed form 
(which is in the claims file); there is no indication that 
the records were sought/secured.  

The veteran has cooperated with VA's attempts to assist him 
in securing pertinent evidence; however, additional 
cooperation will likely be necessary, as previous 
authorizations have expired.   He is advised that 38 C.F.R. 
§ 3.158 provides that where evidence requested in connection 
with a claim for increase is not furnished, or the veteran 
fails without adequate reason to respond to an order to 
report for a VA examination, within one year of the request, 
the claim will be considered abandoned.  

Finally, it is noteworthy that, as this appeal is from the 
initial rating assigned with the award of service connection, 
staged ratings are for consideration.  Fenderson v. West, 12 
Vet. App. 119 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
identify all sources of treatment he 
received for his service connected low 
back disability since September 2004, and 
to provide any releases necessary for VA 
to secure copies of the complete reports 
of such treatment.  The RO should secure 
complete clinical records (those not 
already of record) from all the identified 
sources.  Of particular interest are the 
records leading up to, of, and following, 
his June 2005 surgery, including 
specifically complete treatment records 
from Loma Linda University Health Care 
(for which the veteran previously provided 
authorizations).  If any records are 
unavailable, the veteran and his 
representative should be so notified.  

2.  The RO should then arrange for the 
veteran to be examined by an orthopedist 
to ascertain the current severity of his 
service-connected low back disability.  
The veteran's claims file must be reviewed 
by the examiner in conjunction with the 
examination.  Any indicated studies, 
specifically including X-rays and ranges 
of motion in degrees, should be performed.  
The examiner should determine whether 
there is additional loss of function due 
to pain, on use, or during flare-ups, if 
any, and, if feasible, express the 
additional impairment of function in terms 
of additional degree of limitation of 
motion.  If this is not possible, the 
examiner should so state.  The examiner 
should also provide an opinion as to the 
impact of the disability on the veteran's 
ability to work. The examiner should 
explain the rationale for all opinions 
given.  

3.  The RO should then readjudicate this 
claim (to include consideration of the 
possibility of "staged" ratings, if 
indicated).  If it remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and afford the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

